Exhibit 10.2

 

INCREMENTAL AMENDMENT

 

This amendment (this “Incremental Amendment”), dated as of September 30, 2011 is
entered into among Radiation Therapy Services, Inc., a Florida corporation
(“Borrower”), Radiation Therapy Services Holdings, Inc., a Delaware corporation
(“Parent”), the Subsidiaries of the Borrower identified as “Guarantors” on the
signature pages hereto (the “Subsidiary Guarantors” and, together with Parent,
the “Guarantors”), the Incremental Revolving Lender signatory hereto and Wells
Fargo Bank, National Association, in its capacity as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”) and amends the Credit
Agreement dated as of February 21, 2008 (as such credit agreement has been
amended by Amendment No. 1 to the Credit Agreement, Amendment No. 2 to the
Credit Agreement and Amendment No. 3 to the Credit Agreement on August 15, 2008,
April 1, 2010 and May 3, 2010, respectively and as amended and restated on
September 29, 2011, the “Credit Agreement”) entered into among the Borrower, the
institutions from time to time party thereto as Lenders (the “Lenders”), the
Administrative Agent and the other agents and arrangers named therein. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.

 

SunTrust Robinson Humphrey, Inc. shall be the “(left) joint lead arranger” for
the Incremental Revolving Commitment, Wells Fargo Securities, LLC shall be the
“(right) joint lead arranger” and SunTrust Bank shall be the Syndication Agent. 
Solely in their capacities as such, such Persons shall not have any duties or
responsibilities hereunder or under any other Loan Document.

 

W I T N E S S E T H:

 

WHEREAS, Section 2.23 of the Credit Agreement provides that Borrower may from
time to time request Credit Increases in an aggregate amount not to exceed
$75,000,000.00, subject to the terms and conditions set forth therein;

 

WHEREAS, the Person identified on Schedule 1 hereto (the “Incremental Revolving
Lender”) has agreed, subject to the terms and conditions set forth herein and in
the Credit Agreement, to provide a Revolving Commitment Increase in an aggregate
principal amount of $50,000,000, the proceeds of which will be used pursuant to
Section 6.12 of the Credit Agreement (the “Incremental Revolving Commitment”),
and that, from and after the Incremental Closing Date (as defined below), the
Incremental Revolving Lender shall become an Extended Revolving Lender with
Extended Revolving Commitments in an amount equal to the Incremental Revolving
Commitment; and

 

WHEREAS, pursuant to Section 2.23 of the Credit Agreement, Borrower and the
Administrative Agent may enter into an Incremental Amendment without the consent
of any other Lenders to effect such amendments to the Credit Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of Section 2.23 of the Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

 

Section 1.                          Incremental Amendment

 

Pursuant to the last sentence of Section 2.23 of the Credit Agreement, the
Incremental Revolving Commitment is hereby designated as an Extended Revolving
Commitment.  This Incremental Amendment is an Incremental Amendment referred to
in Section 2.23 of the Credit Agreement, and Borrower,

 

--------------------------------------------------------------------------------


 

the Administrative Agent and the Incremental Revolving Lender hereby agree that
on the Incremental Closing Date, the Incremental Revolving Commitment shall
become effective and the Extended Revolving Commitments shall be deemed
increased by the amount of the Incremental Revolving Commitment (such increase,
the “Incremental Revolving Commitment Increase”).

 

After giving effect hereto, there shall be $10.0 million further capacity to
effectuate Credit Increases pursuant to Section 2.23 of the Credit Agreement as
of the Incremental Closing Date.

 

Section 2.                          Conditions Precedent to the Effectiveness of
this Incremental Amendment

 

This Incremental Amendment shall become effective as of the date (the
“Incremental Closing Date”) when, and only when, the following conditions
precedent have been satisfied:

 

(a)                                  Administrative Agent shall have received
counterparts of this Incremental Amendment duly executed by (1) the Borrower,
(2) each Guarantor, (3) the Administrative Agent and (4) the Incremental
Revolving Lender.

 

(b)                                 As of the Incremental Closing Date, the
representations and warranties (x) set forth in Section 4 of the Credit
Agreement are true and correct in all material respects as of the date hereof
(except for those which expressly relate to an earlier date, in which case they
shall be true and correct in all material respects as of such earlier date) and
(y) set forth in Section 3 below are true and correct in all material respects,
in each case, to the extent such covenant or other agreement is not already
subject to a “materiality” or “Material Adverse Effect” qualifier on and as of
such date as if made on and as of such date.

 

(c)                                  The statements in clauses (i) and (ii) of
the first proviso to Section 2.23 of the Credit Agreement shall be true and
correct with respect to the Incremental Revolving Commitment Increase and the
Borrower shall have provided a certificate of a Responsible Officer to such
effect.

 

(d)                                 (i) The Administrative Agent shall have
received, for the account of the Incremental Revolving Lender, such fees as the
Borrower shall separately have agreed to pay to the Incremental Revolving Lender
in respect of its Incremental Revolving Commitment and (ii) the costs and
expenses in Section 7 shall have been paid.

 

(e)                                  The Administrative Agent shall have
received the executed legal opinion of Kirkland & Ellis LLP, counsel to the
Borrower and the Guarantors, in form and substance reasonably satisfactory to
the Administrative Agent.

 

(f)                                    Borrower shall have prepaid all Revolving
Loans (if any) outstanding on the Incremental Closing Date in accordance with
the terms of the Credit Agreement (it being understood and agreed that the
Borrower may finance such prepayment with a concurrent borrowing of Revolving
Loans from the Revolving Lenders in accordance with their Revolving Percentages
after giving effect to the Revolving Commitment Increase).

 

(g)                                 The Administrative Agent shall have received
a completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to each Mortgaged Property and, if located in
a Special Flood Hazard Area, together with a notice about special flood hazard
area status and flood disaster assistance duly executed by the Borrower and if
applicable, each Loan Party relating thereto (it being understood that all
documents required to be delivered pursuant to this Section 2(g) have been
delivered prior to the date hereof).

 

2

--------------------------------------------------------------------------------


 

(h)                                 The Administrative Agent shall have received
a copy of, or a certificate as to coverage under, and a declaration
page relating to, the insurance policies required by Section 6.5 of the Credit
Agreement (including, without limitation, flood insurance policies) and the
applicable provisions of the Security Documents, each of which (i) shall be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable), (ii) shall name the
Collateral Agent, on behalf of the Secured Parties, as additional insured and
(iii) shall be otherwise in form and substance satisfactory to the
Administrative Agent (it being understood that all documents required to be
delivered pursuant to this Section 2(h) have been delivered prior to the date
hereof).

 

Section 3.                          Representations and Warranties

 

On and as of the Incremental Closing Date, after giving effect to this
Incremental Amendment, the Borrower hereby represents and warrants to the
Administrative Agent and the Incremental Revolving Lender as follows:

 

(a)                                  this Incremental Amendment has been duly
authorized, executed and delivered by the Loan Parties and constitutes the
legal, valid and binding obligation of the Loan Parties enforceable against the
Loan Parties in accordance with its terms and the Credit Agreement, as amended
by this Incremental Amendment, constitutes the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms;

 

(b)                                 no consent, approval, authorization or offer
of, or filing, registration or qualification with, any court or governmental
authority or third party is required by the Borrower in connection with the
execution, delivery or performance by such Person of this Incremental Amendment;

 

(c)                                  this Incremental Amendment and the
transactions contemplated hereby do not violate, conflict with or breach any
term or provision of any Loan Document or Requirement of Law; and

 

(d)                                 the Borrower has no Wholly-Owned
Subsidiaries other than (x) the entities identified as “Subsidiary Guarantors”
on the signature page hereto; (y) Immaterial Subsidiaries and (z) Foreign
Subsidiaries.

 

Section 4.                          Affirmative Covenants

 

Within 10 Business Days following the Incremental Closing Date (as such deadline
may be extended in writing by the Administrative Agent), (i) the Borrower shall
deliver executed legal opinions of (x) internal counsel to the Borrower or
(y) Kirkland & Ellis LLP in form and substance reasonably satisfactory to the
Administrative Agent and (ii) the Administrative Agent shall have received such
lien searches with respect to the Loan Parties as it shall have reasonably
requested.

 

Section 5.                          Reference to and Effect on the Loan
Documents

 

(a)                                  As of the Incremental Closing Date, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, and each reference in the other Loan
Documents to the Credit Agreement (including, without limitation, by means of
words like “thereunder,” “thereof” and words of like import), shall mean and be
a reference to the Credit Agreement as amended hereby, and this Incremental
Amendment and the Credit Agreement shall be read together and construed as a
single instrument.  Each of the table of contents and lists of Exhibits and
Schedules of the Credit Agreement shall be amended to reflect the changes made
in this Incremental Amendment as of the Incremental Closing Date.

 

3

--------------------------------------------------------------------------------


 

(b)                                 As of the Incremental Closing Date, Borrower
hereby acknowledges that it has received and reviewed a copy of the Credit
Agreement and acknowledges and agrees to be bound by all covenants, agreements
and acknowledgments in the Credit Agreement and any other Loan Document and to
perform all obligations and duties required of it by the Credit Agreement.

 

(c)                                  Except as expressly amended hereby or
specifically waived above, all of the terms and provisions of the Credit
Agreement and all other Loan Documents are and shall remain in full force and
effect and are hereby ratified and confirmed.

 

(d)                                 The execution, delivery and effectiveness of
this Incremental Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of the Lenders, the Borrower
or the Administrative Agent under any of the Loan Documents, nor constitute a
waiver or amendment of any other provision of any of the Loan Documents or for
any purpose except as expressly set forth herein.

 

(e)                                  This Incremental Amendment shall constitute
a Loan Document under the terms of the Credit Agreement.

 

Section 6.                          Acknowledgement and Reaffirmation of
Guarantors

 

The Guarantors acknowledge and consent to all terms and conditions of this
Incremental Amendment and agree that this Incremental Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
the Guarantors’ obligations under the Loan Documents.  Each Guarantor hereby
ratifies and confirms its obligations under the Guaranty and Collateral
Agreement, including, without limitation, its guarantee of the Obligations, its
pledge of the Pledged Stock and its grant of the Security Interest (as defined
in the Guaranty and Collateral Agreement)

 

Section 7.                          Costs and Expenses

 

The Borrower agrees to pay all reasonable out-of-pocket costs and expenses of
the Administrative Agent in connection with the preparation, reproduction,
execution and delivery of this Incremental Amendment (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto).

 

Section 8.                          Execution in Counterparts

 

This Incremental Amendment may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are attached to the same document.  Delivery of an executed counterpart by
telecopy or PDF shall be effective as delivery of a manually executed
counterpart of this Incremental Amendment.

 

Section 9.                          Lender Signatures

 

The Incremental Revolving Lender shall be deemed to have approved this
Incremental Amendment and shall be further deemed for the purposes of the Loan
Documents to have approved this Incremental Amendment.

 

4

--------------------------------------------------------------------------------


 

Section 10.                   Governing Law

 

THIS INCREMENTAL AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION
WILL BE REQUIRED THEREBY.

 

Section 11.                   Section Titles

 

The section titles contained in this Incremental Amendment are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto, except when used to reference a
section.  Any reference to the number of a clause, subclause or subsection of
any Loan Document immediately followed by a reference in parenthesis to the
title of the section of such Loan Document containing such clause, subclause or
subsection is a reference to such clause, subclause or subsection and not to the
entire section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error.  If any reference to
the number of a section (but not to any clause, subclause or subsection thereof)
of any Loan Document is followed immediately by a reference in parenthesis to
the title of a section of any Loan Document, the title reference shall govern in
case of direct conflict absent manifest error.

 

Section 12.                   Notices

 

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

 

Section 13.                   Severability

 

The fact that any term or provision of this Incremental Amendment is held
invalid, illegal or unenforceable as to any person in any situation in any
jurisdiction shall not affect the validity, enforceability or legality of the
remaining terms or provisions hereof or the validity, enforceability or legality
of such offending term or provision in any other situation or jurisdiction or as
applied to any person.

 

Section 14.                   Successors

 

The terms of this Incremental Amendment shall be binding upon, and shall inure
to the benefit of, the Lenders, the parties hereto and their respective
successors and assigns.

 

Section 15.                   Waiver of Jury Trial

 

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS INCREMENTAL AMENDMENT OR ANY OTHER LOAN
DOCUMENT.

 

[Signature pages follow.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first written above.

 

 

RADIATION THERAPY SERVICES HOLDINGS, INC., as Parent

 

 

 

 

By:

/s/ Bryan J. Carey

 

 

Name: Bryan J. Carey

 

 

Title: Interim Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

RADIATION THERAPY SERVICES, INC., as Borrower

 

 

 

 

By:

/s/ Bryan J. Carey

 

 

Name: Bryan J. Carey

 

 

Title: Interim Senior Vice President and Chief Financial Officer

 

[RTS - Incremental Amendment]

 

--------------------------------------------------------------------------------


 

 

21ST CENTURY ONCOLOGY MANAGEMENT

 

SERVICES, INC.

 

 

 

21ST CENTURY ONCOLOGY OF ALABAMA, LLC

 

 

 

21ST CENTURY ONCOLOGY OF HARFORD COUNTY MARYLAND, LLC

 

 

 

21ST CENTURY ONCOLOGY OF JACKSONVILLE, INC.

 

 

 

21ST CENTURY ONCOLOGY OF NEW JERSEY, INC.

 

 

 

21ST CENTURY ONCOLOGY OF PRINCE GEORGES COUNTY, MARYLAND, LLC

 

 

 

21ST CENTURY ONCOLOGY OF SOUTH CAROLINA, LLC

 

 

 

21ST CENTURY ONCOLOGY SERVICES, INC.

 

 

 

21ST CENTURY ONCOLOGY, LLC

 

 

 

AMERICAN CONSOLIDATED TECHNOLOGIES, L.L.C.

 

 

 

ARIZONA RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

 

 

BERLIN RADIATION THERAPY TREATMENT

 

CENTER, LLC

 

 

 

CALIFORNIA RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

 

 

DEVOTO CONSTRUCTION OF SOUTHWEST FLORIDA, INC.

 

 

 

FINANCIAL SERVICES OF SOUTHWEST FLORIDA, LLC

 

 

 

JACKSONVILLE RADIATION THERAPY SERVICES, INC.

 

 

 

MARYLAND RADIATION THERAPY MANAGEMENT SERVICES, LLC

 

 

 

MICHIGAN RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

 

 

NEVADA RADIATION THERAPY MANAGEMENT SERVICES, INCORPORATED

 

 

 

NEW YORK RADIATION THERAPY MANAGEMENT SERVICES, INCORPORATED

 

 

 

NORTH CAROLINA RADIATION THERAPY MANAGEMENT

 

SERVICES, LLC

 

 

 

RADIATION THERAPY SERVICES INTERNATIONAL, INC.

 

 

 

WEST VIRGINIA RADIATION THERAPY SERVICES, INC.

 

PHOENIX MANAGEMENT COMPANY, LLC

 

ATLANTIC UROLOGY CLINICS, LLC

 

CAROLINA REGIONAL CANCER CENTER, LLC

 

AURORA TECHNOLOGY DEVELOPMENT LLC

 

DERM-RAD INVESTMENT INVESTMENT COMPANY, LLC

 

21ST CENTURY ONCOLOGY OF PENNSYLVANIA, INC.

 

GETTYSBURG RADIATION, LLC

 

[RTS - Incremental Amendment]

 

--------------------------------------------------------------------------------


 

 

CAROLINA RADIATION AND CANCER TREATMENT CENTER, LLC

 

RADIATION THERAPY SCHOOL FOR RADIATION THERAPY TECHNOLOGY, INC.

 

21ST CENTURY ONCOLOGY OF KENTUCKY, LLC

 

NEW ENGLAND RADIATION THERAPY MANAGEMENT SERVICES, INC.,

 

as Subsidiary Guarantors

 

 

 

 

 

By:

/s/ Bryan J. Carey

 

 

Name: Bryan J. Carey

 

 

Title: Interim Vice President

 

[RTS - Incremental Amendment]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

By:

/s/ Kent Davis

 

 

Name: Kent Davis

 

 

Title: Managing Director

 

[RTS - Incremental Amendment]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as Incremental Revolving Lender

 

 

 

 

By:

/s/ C. David Yates

 

 

Name: C. David Yates

 

 

Title: Managing Director

 

[RTS - Incremental Amendment]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Incremental Revolving Lender

 

SunTrust Bank

 

--------------------------------------------------------------------------------